PER CURIAM:
Claimant has property and a home on State Route 1 in Raleigh County. From October of 1986 through May of 1987, there was heavy rain in the area. Claimant's yard was damaged, and she alleges that this resulted from respondent's failure to maintain a ditch line. She seeks $1,000.00.
Claimant testified that she purchased the aforementioned property in October 1984. Her house faces Route 1 south. There is a culvert which goes under Route 1, and a branch of a creek on the lower side of the house. The water flows from south to north in a natural drain. She stated that she talked with employees of respondent concerning the problem. She expended $1,000.00 to have a ditch dug and topsoil replaced.
*133Bill Wilcox, with the Department of Highways, testified that he is familiar with the claimant's property. A utility company placed a water line in respondent's ditch. After the heavy rain, respondent's ditch was "completely away." Prior to the heavy rain, there was a ditch line on West Virginia Route 1 in the vicinity of claimant’s property. It is sough of claimant's property, up the hill. The ditch which claimant had dug is not located on respondent's right of way. The ditch line which washed out is approximately 400 feet in length. He explained that the respondent's policy is that water, which is in a natural drain, "... goes where it goes." He is unable to say whether in the 30 or 40 years of the ditch line's existence it has been maintained by respondent.
After examining all the evidence submitted in this claim, the Court has determined that claimant's property is in a natural drainage area. With the exception of October of 1986 through May of 1987, the claimant had no problems with her property. The unusual amount of rainfall in that time period was instrumental in the damage to claimant's property. There is no evidence of any negligence on the part of respondent, and for that reason, the Court is of the opinion to, and does, deny the claim.
Claim disallowed.